Citation Nr: 1426216	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-05 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for heart disease to include ischemic heart disease as secondary to Agent Orange exposure.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active duty from November 1969 to September 1971.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board observes that the RO adjudicated the claim for service connection for ischemic heart disease pursuant to Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).

The Virtual VA claims file has been reviewed.  Documents contained therein, other than the hearing transcript, are either duplicative of those in the paper claims file or irrelevant to the issue on appeal.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam and was exposed to Agent Orange.

2.  The Veteran does not have a disease that is presumed to be service connected in veterans exposed to Agent Orange; valvular heart disease was not manifest during service or within one year of separation.  Existing heart disease is unrelated to service.


CONCLUSION OF LAW

Heart disease, to include valvular and ischemic, was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five elements of a service connection claim - (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability - and the degree of disability and the effective date of an award.  

In this case, the agency of original jurisdiction issued the Veteran a notice letter in March 2011.  This letter explained the evidence necessary to substantiate the Veteran's claim for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist with the development of facts pertinent to the appeal.  This duty includes the obtaining of relevant records in the custody of a Federal department or agency as well as private medical records.  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The claims file contains the Veteran's available service treatment records, reports of private post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was afforded a VA examination responsive to the claim for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.

The Board also observes that the undersigned VLJ, at the Veteran's December 2012 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  As will be discussed below, the evidence reflects that the Veteran has been exposed to Agent Orange.  He is therefore entitled to service connection on a presumptive basis due to his exposure to Agent Orange.

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As cardiovascular disease and valvular heart disease are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that the Veteran had active service during a period of war.   Additionally, his DD 214 indicates that the Veteran had service in Vietnam.

The Veteran has appealed the denial of service connection for ischemic heart disease.  

Here, no coronary artery disease, including ischemic heart disease or valvular disease, was noted or identified during service or within one year of separation.  Furthermore, the record establishes that he did not have characteristic manifestations of the disease processes during or within one year of service.  Rather, at examination in September 1971, his heart and vascular system were normal.  Moreover, a January 1991 VA examination report specifically noted that the Veteran did not have ischemic heart disease; a December 1991 VA examination report further noted that the Veteran denied any problems with his heart.  

The Board acknowledges that the letter from Dr. M, dated in March 2011, shows a history of moderate mitral valvular thickening and calcification, with moderate mitral regurgitation but without mitral valve prolapse, and that the June 2012 VA examination report shows diagnoses of supraventricular arrhythmia and valvular heart disease.  However, the presumptions relating to herbicide exposure are limited to ischemic heart disease and do not extend to valvular disease.  The March 2011 letter from Dr. M does not show any treatment or history of coronary artery disease, including ischemic heart disease.   Additionally, the Board points out that the June 2012 VA examiner found that the Veteran does not have ischemic heart disease or coronary artery disease.  The Board also points out that the VA examiner found that the Veteran's supraventricular arrhythmia and valvular heart disease were unrelated to service; the VA examiner instead opined that the Veteran's supraventricular arrhythmia and valvular heart disease were instead likely the result of a pulmonary embolism, which was also unrelated to service.  As the Veteran does not have ischemic heart disease or coronary artery disease, his claim for service connection must fail.  See Degmetich v. Brown, 104 F.3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As such, the provisions of sections 3.303(b) and 3.309(e) are not applicable.

To the extent that there is an assertion that the Veteran's valvular heart disease is related to Agent Orange exposure in service, the Veteran's remote lay assertion is inconsistent with the clinical evidence of record.  That record establishes a remote post-service onset.  This determination is consistent with the fact that he was normal at separation and his testimony in December 2012, at a hearing before the undersigned VLJ, that the pertinent pathology began approximately 5 years earlier.  Likewise, as discussed above, he did not report any cardiovascular complaints when he initially sought treatment in January 1991, and expressly denied such complaints in December 1991; the January 1991 VA examination report confirmed that there was no ischemia.  Furthermore, the record establishes that the post service diagnosis of valvular heart disease is unrelated to service.

In this regard, the Board acknowledges that Dr. M, in his March 2011 statement, opined that it was "possible" that Agent Orange exposure could have contributed to a premature degeneration and calcification of the mitral valve and resultant regurgitation.  However, Dr. M did not provide a rationale for his opinion, and "possible" does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  In sum, the VA opinion is far more reasoned and substantiated by the totality of the evidence.

The Board acknowledges that the Veteran is competent to report his experiences in service and to state that he experiences symptoms related to his valvular heart disease, but these statements must be weighed against the other evidence of record.  Since Dr. M has stated that it is "possible" that the Veteran's valvular heart disease is related to in-service events, the Veteran's opinion is competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Nevertheless, the Board finds that the specific findings of the June 2012 VA examiner, indicating that the Veteran's supraventricular arrhythmia and valvular heart disease are not related to his service, are of greater probative weight than the more general lay assertions of the Veteran and Dr. M, even assuming those assertions as etiology were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).   In this regard, Dr. M's opinion is inconsistent with the Veteran's service treatment records and the absence of complaints during service or for many years thereafter.  Although the evidence remains competent, the lack of supporting evidence to justify Dr. M's opinion renders such lay and medical evidence to be of little probative value.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).

The most probative and credible evidence establishes that the appellant does not have coronary artery disease or ischemic heart disease.  It necessarily follows that he did not have acquired pathology during service or within one year of separation from service.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To the extent that he has valvular disease, such was not manifest during service or within one year of separation.  Furthermore, the more probative and credible evidence establishes that the valvular disease is unrelated to service to include Agent Orange exposure.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.


ORDER

Entitlement to service connection for heart disease to include ischemic heart disease is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


